UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1144



ETSUB SHIFERAW TAYE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-223-009)


Submitted:   August 18, 2004            Decided:   September 13, 2004


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Emily Anne Radford, Assistant Director,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Etsub Shiferaw Taye, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming the immigration judge’s denial of asylum.                       For

the reasons discussed below, we deny the petition for review.

            Taye     asserts    that        his    evidence     established       past

persecution, and that the resulting presumption of a well-founded

fear   of   future    persecution       was       sufficient    to    establish   his

eligibility for asylum.             According to his testimony before the

immigration judge, however, Taye did not establish both past

persecution on a protected ground and that he was unable or

unwilling to return to that country owing to that persecution, as

required in 8 C.F.R. § 1208.13(b)(1) (2004).                   Taye testified that

he came to this country for medical treatment and fully intended to

return to Ethiopia. Therefore, he is entitled to no presumption of

a well-founded fear of future persecution, and his remaining

evidence does not satisfy his burden of proof.

            Accordingly,       we    deny    the    petition    for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     PETITION DENIED




                                       - 2 -